DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1, 3-8, and 14-18 currently amended.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims filed on March 21, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on January 06, 2022 are hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the electrode layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the electrode layer” is interpreted as “the at least one electrode layer.” Claims 15-16 are rejected as they depend upon claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US PG-Pub No.: 2017/0077192 A1, hereinafter, “Jang”).
Regarding claim 1, A display apparatus (see Jang, FIG. 3) comprising:
a lower substrate (10, FIG. 3) comprising a display area (AA, FIG. 3) and a non-display area (CSA+CA, FIG. 3);
a thin film transistor (TFT1, FIG. 3) at the display area (AA);
a display element (219-221, FIG. 3) at the display area (AA) and electrically connected to the thin film transistor (TFT1, FIG. 3);
a discharge element (231+224+30, FIG. 3; “discharge” is a broad limitation, and 231+224+30 discharges current and heat) at the non-display area (CSA+CA, FIG. 3); and
a driving circuit (TFT2, ¶ [0053]) between the discharge element (231+224+30) and the thin film transistor (TFT1) and spaced from the discharge element (231+224+30) in a plan view,
wherein the discharge element (231+224+30) comprises at least one electrode layer (224, ¶ [0106]), at least one discharge layer (30) on the at least one electrode layer (224), and at least one first insulating layer (231, ¶ [0111]) between the at least one electrode layer (224) and the at least one discharge layer (30, FIG. 3), and
wherein a distance from an upper surface of the lower substrate (10) to an upper surface of the at least one discharge layer (30) is greater than or equal to a distance from the upper surface of the lower substrate (10) to an upper surface of a top layer of the thin film transistor (TFT1, FIG. 3).

Regarding claim 2, Jang discloses the display apparatus of claim 1, wherein the display element (219-221) comprises a pixel electrode (219, ¶ [0088]), a counter electrode (221, ¶ [0088]), and an intermediate layer (220, FIG. 3) between the pixel electrode (219) and the counter electrode (221), the intermediate layer (220) comprising an emission layer (¶ [0088]).

Regarding claim 14, Jang discloses the display apparatus of claim 1, wherein the electrode layer (224) extends along at least part of an edge defining a periphery of the display area (AA, FIG. 3).
Note: for the purpose of examination, “the electrode layer” is interpreted as “the at least one electrode layer.”

Regarding claim 17, Jang discloses a display apparatus (see Jang, FIG. 3) comprising:
a lower substrate (10, FIG. 3) comprising a display area (AA, FIG. 3) and a non-display area (CSA+CA, FIG. 3);
a pixel circuit (TFT1, FIG. 3) at the display area (AA) or the non-display area, and comprising a top conductive layer (206+207, FIG. 3);
a display element (219-221, FIG. 3) at the display area (AA) and electrically connected to the pixel circuit (TFT1, FIG. 3);
a discharge element (231+224+30, FIG. 3; “discharge” is a broad limitation, and 231+224+30 discharges current and heat) at the non-display area (CSA+CA); and
a driving circuit (TFT2, ¶ [0053]) between the discharge element (231+224+30) and the pixel circuit (TFT1) and spaced from the discharge element (231+224+30) in a plan view (FIG. 3),
wherein the discharge element (231+224+30) comprises at least one electrode layer (224, ¶ [0106]), at least one discharge layer (30, FIG. 3) above the at least one electrode layer (224), and at least one first insulating layer (231, ¶ [0111]) between the at least one electrode layer (224) and the at least one discharge layer (30, FIG. 3), and
wherein a distance from an upper surface of the lower substrate (10) to an upper surface of the at least one discharge layer (30) is greater than or equal to a distance from the upper surface of the lower substrate (10) to an upper surface of the top conductive layer (206+207) of the pixel circuit (TFT1, FIG. 3).

Allowable Subject Matter
Claims 3-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 3, in particular, the at least one discharge layer comprises a same material as that of the pixel electrode.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 6, in particular, the at least one first insulating layer comprises a same material as that of a layer below the pixel electrode in contact with the pixel electrode.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 9, in particular, the discharge element comprises: a first electrode layer, a first discharge layer above the first electrode layer, and a first-first insulating layer between the first electrode layer and the first discharge layer; and a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 15, in particular, the at least one discharge layer comprises a first discharge layer and a second discharge layer spaced from each other in a direction in which the at least one electrode layer extends.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 16, in particular, the at least one discharge layer comprises a plurality of isolated-shape conductive layers spaced from each other in a direction in which the at least one electrode layer extends.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 18, in particular, a width in the first direction of the upper surface of the at least one discharge layer is less than or equal to a width in the first direction of the upper surface of the top conductive layer of the pixel circuit.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 19, in particular, the discharge element comprises: a first electrode layer, a first discharge layer above the first electrode layer, and a first-first insulating layer between the first electrode layer and the first discharge layer; and a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892